Title: From Abigail Smith Adams to John Adams, 16 January 1814
From: Adams, Abigail Smith
To: Adams, John



My dear John
Quincy Janry 16th 1814

I thank you for your Letter: and was very glad to hear from you; I was the more gratified to hear from you because I had written to your Brother, and not to you. I thinke George ought to have written. to your inquiries how the Family are, I can give you but a poor account. I have been sicke and confined to my chamber ever since you went away, and your Aunt Adams has been, and still is sicke with a fever so sicke, that I have been obliged, to send, and take the Baby here, and get a Nurse into the House for it.
Your cousin Susan is now sicke a Bed with an inflamitory soar Throat. the dr has been to see her for four days she is  better, but still very sicke.
we have had so sicke a Family and at one house and the other, that we have not been able to attend to any thing else. your mittins I found and have been waiting for your uncle to find a day, when he could leave home to go to Hingham and take them with him. he has had the money to pay your Bills some time by him. he did not like to send it by the post, and but for the sickness of his Family would have been over.  Your grandfather has had such a cold and cough, that he did not go out for a fortnight, he is better and gone out to meeting to day. I am getting a pr of Mittins knit for George which I will send soon, and hope he will take better care than to lose them.
tell George that he must write to his Father & to his Mother and you must do the same and that immediately for there is a vessel going to be sent by government to Russia with public dispatches, by which I shall write. You must send your Letters here under cover to your Grandfather by the post, and I will take care of conveying them
You do not know how much gratified your your parents will be to receive Letters from you even tho they should not exhibit the best specimen of hand writing—
Give my best respects to Mr & Mrs Tremble. be sure you are a good child, obliging kind and affectionate / Which will always give pleasure to / Your affectionate / Grandmother
A AdamsThe Letter you mention for your uncle has not been recived
